     Case 3:19-cv-00779-WQH-JLB Document 27 Filed 02/23/21 PageID.1412 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    VLADIMIR BAVIN,                                     Case No.: 19-cv-779-WQH-JLB
11                                       Plaintiff,
                                                          ORDER
12    v.
13    ANDREW SAUL, Acting
      Commissioner of Social Security,
14
                                       Defendant.
15
16    HAYES, Judge:
17          The matters before the Court are the Motion for Summary Judgment filed by
18    Plaintiff Vladimir Bavin (ECF No. 19), the Cross-Motion for Summary Judgment filed by
19    Defendant Commissioner of Social Security (the “Commissioner”) (ECF No. 22), and the
20    Report and Recommendation issued by the Magistrate Judge (ECF No. 26) recommending
21    that the Court grant Plaintiff’s Motion for Summary Judgment, deny the Commissioner’s
22    Cross-Motion for Summary Judgment, and remand this matter for further administrative
23    proceedings.
24          The duties of the district court in connection with a report and recommendation of a
25    magistrate judge are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and 28
26    U.S.C. § 636(b). The district judge must “make a de novo determination of those portions
27    of the report . . . to which objection is made,” and “may accept, reject, or modify, in whole
28    or in part, the findings or recommendations made by the magistrate.” 28 U.S.C. §

                                                      1
                                                                                  19-cv-779-WQH-JLB
     Case 3:19-cv-00779-WQH-JLB Document 27 Filed 02/23/21 PageID.1413 Page 2 of 2



 1    636(b)(1). The district court need not review de novo those portions of a report and
 2    recommendation to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000
 3    n.13 (9th Cir. 2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
 4    (en banc) (“Neither the Constitution nor the [Magistrates Act] requires a district judge to
 5    review, de novo, findings and recommendations that the parties themselves accept as
 6    correct.”).
 7          No party has filed an objection to the Report and Recommendation. The Court has
 8    reviewed the Report and Recommendation, the record, and the submissions of the parties.
 9          IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 26) is
10    adopted in its entirety. Plaintiff’s Motion for Summary Judgment (ECF No. 19) is granted.
11    The Commissioner’s Cross-Motion for Summary Judgment (ECF No. 22) is denied. The
12    Clerk of the Court shall enter judgment reversing the decision of the Commissioner and
13    remanding this matter for further administrative proceedings pursuant to sentence four of
14    42 U.S.C. § 405(g).
15     Dated: February 22, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 19-cv-779-WQH-JLB
